                                    anc.law.ecf@alaska.gov

                                    TREG R. TAYLOR
                                    ATTORNEY GENERAL

                                    Janell M. Hafner (Alaska Bar No. 0306035)
                                    Chief Assistant Attorney General
                                    Department of Law
                                    PO Box 110300
                                    Juneau, AK 99811-0300
                                    Telephone: (907) 465-4167
                                    Facsimile: (907) 465-2520
                                    Email: janell.hafner@alaska.gov

                                    Attorney for Defendant State of Alaska

                                                      IN THE UNITED STATES DISTRICT COURT

                                                               FOR THE DISTRICT OF ALASKA

                                    MIKE TOYUKAK, et al.,                       )
                                                                                )
OFFICE OF THE ATTORNEY GENERAL




                                                 Plaintiffs,                    )
 1031 W. FOURTH AVENUE, SUITE 200




                                                                                )
    ANCHORAGE, ALASKA 99501
       DEPARTMENT OF LAW

       ANCHORAGE BRANCH




                                    v.                                          )   Case No.: 3:13-cv-00137-SLG
         PHONE (907) 269-5100




                                                                                )
                                    KEVIN MEYER, et al.,                        )
                                                                                )   SECOND UNOPPOSED MOTION
                                                 Defendants.                    )   FOR EXTENSION OF TIME TO
                                                                                )   RESPOND

                                          The State of Alaska, Division of Elections (“Division”), moves for an additional,

                                    unopposed extension to respond to the plaintiffs’ Motion to Extend Stipulated

                                    Judgement and Order, filed December 30, 2020. The Court previously extended the

                                    Division’s deadline to February 24, 2021. [Dkt. 313] An additional extension is required

                                    to give the parties more time to confer and, potentially, reach an agreement regarding

                                    the plaintiffs’ motion. The parties are currently scheduled to meet regarding the motion




                                    Case 3:13-cv-00137-SLG Document 317 Filed 02/23/21 Page 1 of 2
                                    in April, and the plaintiffs do not oppose the Division’s request for a corresponding

                                    extension.

                                           Therefore, the Division respectfully requests that it be permitted to submit its

                                    response to the plaintiffs’ motion by April 30, 2021.



                                           DATED: February 23, 2021.

                                                                              TREG TAYLOR
                                                                              ATTORNEY GENERAL


                                                                              By:     /s/ Janell M. Hafner
                                                                                      Janell M. Hafner
                                                                                      Chief Assistant Attorney General
                                                                                      Alaska Bar No. 0306035
OFFICE OF THE ATTORNEY GENERAL




                                                                                      Department of Law
 1031 W. FOURTH AVENUE, SUITE 200




                                                                                      PO Box 110300
    ANCHORAGE, ALASKA 99501
       DEPARTMENT OF LAW

       ANCHORAGE BRANCH




                                                                                      Juneau, AK 99811-0300
         PHONE (907) 269-5100




                                                                                      Telephone: (907) 465-4167
                                                                                      Facsimile: (907) 465-2520
                                                                                      Email: janell.hafner@alaska.gov
                                                                                      Attorney for Defendant State of Alaska



                                    Certificate of Service

                                    I certify that on February 23, 2021 the foregoing Second Unopposed Motion for
                                    Extension of Time to Respond was served electronically on:




                                    /s/Janell Hafner
                                    Janell M. Hafner, Chief Assistant, Attorney General



                                    TOYUKAK et al. v. TREADWELL et al.                  Case No.: 3:13-cv-00137-SLG
                                    Unopposed  Mtn. to Extension
                                    Case 3:13-cv-00137-SLG       of Time 317 Filed 02/23/21 Page 2 of 2 Page 2 of 2
                                                              Document
